DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 20-23 in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that Em does not teach the amended common technical feature.  This is not found persuasive because Wyslocki, Baker, and Kato teach the amended common technical feature as laid out in the rejections below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “particles as obtainable by a gas atomization process” in claim 21 is a phrase which renders the claim indefinite. The phrase does not explicitly require a gas atomization process to produce the particles and it does not make clear what aspects or properties of the particles are required and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In light of instant specification P. 28 L. 4-24, P. 30 L. 20-24, P. 40 L. 19-24, P. 20 L. 28-P. 21 L. 9 the phrase shall be interpreted as requiring any of the following: the particles are produced by a gas atomization process, the particles are spherical, the particles have a D50 size of 200 µm or less, the ability obtain a τ phase from an ε phase, or a quenching rate of 103 C/s or higher.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wyslocki et al. (Magnetic Domain Structure of Isotropic MnAlC Permanent Magnet Alloys), hereinafter Wyslocki.
	Regarding Claim 1, Wyslocki teaches a MnAlC alloy having a composition of 73 wt% manganese, 26.4 wt % aluminium, and 0.6 wt% carbon (Abstract) which constitutes values of x, y, and z of x = 57.59, y = 42.41, z = 2.12, and x/z = 27.17 as determined by the examiner, which is within the claimed an alloy represented by the formula (MnxAly)Cz the alloy consisting of aluminum, manganese, and carbon, and optionally unavoidable impurities; wherein: x = 56-59, y = 41-44, x + y = 100, z = 1.5-2.4, and wherein the ratio of x to z is in the range of 26-30.

	Regarding Claim 2, Wyslocki teaches the claim elements as discussed above, the composition of Wyslocki as discussed above includes z = 2.12 which is within the claimed z = 1.7-2.2.

	Regarding Claim 5, Wyslocki teaches the claim elements as discussed above, the composition of Wyslocki as discussed above includes x = 57.59 and y = 42.41 which are within the claimed x = 56.5-58.5 and y = 41.5-43.5.

	Regarding Claim 20, Wyslocki teaches the claim elements as discussed above, the composition of Wyslocki as discussed above includes x = 57.59 and y = 42.41 which are within the claimed x = 57-58 and y = 42-43.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US-20160307677-A1), hereinafter Baker.
	Regarding Claim 1, Baker teaches a MnAl alloy ([0012]) having a composition of 52-58 atomic %  manganese, 42-48 atomic % aluminium, and 0-3 atomic % dopant, with an exemplary embodiment with the dopant being carbon ([0013]) which overlaps the claimed an alloy represented by the formula (MnxAly)Cz the alloy consisting of aluminum, manganese, and carbon, and optionally unavoidable impurities; wherein: x = 56-59, y = 41-44, x + y = 100, z = 1.5-2.4, and wherein the ratio of x to z is in the range of 26-30.

	Regarding Claim 2, Baker teaches the claim elements as discussed above, the composition of Baker as discussed above includes 0-3 atomic % carbon which encompasses the claimed z = 1.7-2.2.
Baker further teaches examples having 1.7 atomic % carbon (Fig. 14) which is within the claimed z = 1.7-2.2.

	Regarding Claim 5, Baker teaches the claim elements as discussed above, the composition of Baker as discussed above includes 52-58 atomic % manganese and 42-48 atomic% aluminum which overlap the claimed x = 56.5-58.5 and y = 41.5-43.5.

	Regarding Claim 6, Baker teaches the claim elements as discussed above. Baker further teaches processing to form and retain the ε phase ([0043]) as well as that in alternative or later processing, the ε phase can be transformed to at least 80% τ phase ([0063]) since the ε phase can be transformed into at least 80% of τ phase, there must be at least 80% ε phase present after the processing to form and retain the ε phase, which overlaps the claimed 90% by mass or more present as the ε phase.

	Regarding Claim 7, Baker teaches the claim elements as discussed above. Baker further teaches the alloy being crushed and milled to form a powder ([0043]) which is the same as the claimed the alloy is in the form of particles.

	Regarding Claim 20, Baker teaches the claim elements as discussed above. the composition of Baker as discussed above includes 52-58 atomic % manganese and 42-48 atomic% aluminum which overlap the claimed x = 57-58 and y = 42-43.

	Regarding Claim 21, Baker teaches the claim elements as discussed above. As discussed above, Baker teaches the formation of a τ phase from an ε phase which reads on the claimed the alloy is in the form of particles as obtainable by a gas atomization process.
	Baker further teaches milling to form nanocrystalline MnAlC powder ([0038]) with size in the range of microns ([0067]) which additionally reads on the claimed the alloy is in the form of particles as obtainable by a gas atomization process.

	Regarding Claims 22-23, Baker teaches the claim elements as discussed above. As discussed above, Baker teaches particle sizes in the range of microns which overlaps the claimed particles having a median particle diameter D50, as determined by a light scattering method, of 1000 µm or less of claim 22, and overlaps the claimed particles having a median particle diameter D50, as determined by a light scattering method, of 200 µm or less of claim 23.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US-20160307677-A1), hereinafter Baker, in view of Kato et al. (US-20070220772-A1), hereinafter Kato.
	Regarding Claim 21, Baker teaches the claim elements as discussed above. Baker does not explicitly disclose a gas atomization process.
	Baker teaches a method of producing MnAlC powder ([0037]).
	Kato teaches a method including gas atomization ([0063]) of MnAlC ([0062]) in order to beneficially cause a spherical shape, increase filling density, minimize size variation, and cause a predetermined particle diameter of 30-300 µm ([0063]). Which reads on the claimed the alloy is in the form of particles as obtainable by a gas atomization process.
	It would be obvious to a person having ordinary skill in the art to apply the gas atomization according to Kato to the powder according to Baker in order to beneficially cause a spherical shape, increase filling density, minimize size variation, and cause a predetermined particle diameter of 30-300 µm as discussed above.

	Regarding Claims 22-23 Baker as modified by Kato teaches a particle diameter of 30-300 µm which overlaps the claimed particles having a median particle diameter D50, as determined by a light scattering method, of 1000 µm or less of claim 22, and overlaps the claimed particles having a median particle diameter D50, as determined by a light scattering method, of 200 µm or less of claim 23.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 10, and 12-17 of copending Application No. 17/436,260 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application require the same composition and properties as the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736